1    Douglas R. Pahl, OR Bar No. 950476
     DPahl@perkinscoie.com
2    PERKINS COIE LLP
     1120 N.W. Couch Street, 10th Floor
3    Portland, OR 97209-4128
     Telephone: 503.727.2000
4    Facsimile: 503.727.2222

5    Edwin H. Caldie, MN Bar No. 0388930
     Pro hac vice pending
6
     ed.caldie@stinson.com
7
     STINSON LLP
     50 S 6th St, Suite 2600
8    Minneapolis, MN 55402
     Telephone: (612) 335-1500
9    Facsimile: (612) 335-1657
10
     Lucas L. Schneider, CO Bar No. 48125
11   Admitted pro hac vice in Case No. 17-62772-tmr7
     lucas.schneider@stinson.com
12   STINSON LLP
     1050 17th Street, Suite 2400
13   Denver, CO 80265
     Telephone: (303) 376-8414
14
     Facsimile: (612) 335-1657
15
     Blake Mark-Dias, OR Bar No. 030327
16   Pro hac vice pending
     William R. Squires III, OR Bar No. 102366
17   Pro hac vice pending
     bmarksdias@corrcronin.com
18
     rsquires@corrcronin.com
19   CORR CRONIN LLP
     1001 Fourth Avenue, Suite 3900
20   Seattle, Washington 98154-1051
     Telephone: (206) 625-8600
21   Facsimile: (206) 625-0900
22   Attorneys for Third-Party Plaintiff
     CenturyLink, Inc.
23

24

25

26
                                                                             Perkins Coie LLP
                                                                       1120 N.W. Couch Street, 10th Floor
          THIRD PARTY COMPLAINT OF                                         Portland, OR 97209-4128
          CENTURYLINK, INC.                                                  Phone: 503.727.2000
                                                                              Fax: 503.727.2222
                                 Case 20-06050-tmr     Doc 1   Filed 09/29/20
1                                   UNITED STATES BANKRUPTCY COURT

2                                        FOR THE DISTRICT OF OREGON

3    In re
                                                   Case No. 17-62772-TMR7
4    JACOB JOEL MOON,
5        and
     KATIE JEAN BEAN,
6
                             Debtors.
7
     CENTURYLINK, INC.,                           Adversary Proceeding No. _______________
8
                         Third-Party Plaintiff,   THIRD PARTY COMPLAINT OF
9                                                 CENTURYLINK, INC.
                    v.
10                                                 (Breach of contract; Indemnification; Breach of
     TPUSA, INC.,                                  warranty; Breach of covenant of good faith and
11                                                 fair dealing; Contribution)
                         Third-Party Defendant,
12
          and
13
     ALLIANCEONE RECEIVABLES
14   MANAGEMENT, INC.,

15                       Third-Party Defendant.

16

17

18

19

20

21

22

23

24

25

26
                                                                              Perkins Coie LLP
                                                                        1120 N.W. Couch Street, 10th Floor
             THIRD PARTY COMPLAINT OF                                       Portland, OR 97209-4128
             CENTURYLINK, INC.                                                Phone: 503.727.2000
                                                                               Fax: 503.727.2222
                                  Case 20-06050-tmr   Doc 1    Filed 09/29/20
1             Third-Party Plaintiff CenturyLink, Inc., including its subsidiaries and affiliates as necessary for

2      this action (collectively “CenturyLink”), appearing specially without waiving any jurisdictional defects,

3      and as and for its Third Party Complaint (“Complaint”) against the above captioned Third-Party

4      Defendants, TPUSA, Inc. (“TPUSA”) and AllianceOne Receivables Management, Inc. (“AllianceOne”)

5      (TPUSA and AllianceOne collectively being the “Third-Party Defendants”), jointly and severally, alleges

6      as follows:

7                                                      PARTIES

8             1.      Third-Party Plaintiff CenturyLink, Inc. is a Louisiana corporation with its principal place

9      of business at 100 CenturyLink Drive, Monroe, Louisiana 71203. CenturyLink, Inc. is a holding company,

10     with affiliates and subsidiaries that are separate and distinct entities, one of which is CenturyTel Service

11     Group, LLC, a Louisiana limited liability company with its principal place of business at 100 CenturyLink

12     Drive, Monroe, Louisiana 71203.

13            2.      Third-Party Defendant TPUSA, Inc. is a Delaware corporation with its principal place of

14     business, based upon information and belief, located at 5295 South Commerce Drive, Suite 600, Murray,

15     Utah 84107.

16            3.      Third-Party Defendant AllianceOne Receivables Management, Inc. is a Delaware

17     corporation with its principal place of business, based upon information and belief, located at 4850 East

18     Street Road, Suite 300, Trevose, Pennsylvania 19053.

19                                         JURISDICTION AND VENUE

20            4.      This is a core proceeding over which this Court has jurisdiction pursuant to 28 U.S.C. §§

21     157(b)(1) and 1334(a) – (b), in part due to CenturyLink’s breach of warranty claim, breach of covenant

22     of good faith and fair dealing claim, and contribution claim being wholly dependent on 11 U.S.C. § 524

23     establishing the standard of care and standard of the professional and workmanlike manner, consistent

24     with industry standards, by which one must comply regarding discharge orders.                This adversary

25     proceeding is commenced pursuant to Rule 7014(a)(1) of the Federal Rules of Bankruptcy Procedure (the

26     “Bankruptcy Rules”).
                                                                                      Perkins Coie LLP
                                                                                1120 N.W. Couch Street, 10th Floor
PAGE   1-   THIRD PARTY COMPLAINT OF                                                Portland, OR 97209-4128
            CENTURYLINK, INC.                                                         Phone: 503.727.2000
                                                                                       Fax: 503.727.2222
                                   Case 20-06050-tmr        Doc 1     Filed 09/29/20
1             5.      Alternatively, this is a “related to” proceeding over which this Court has jurisdiction

2      pursuant to 28 U.S.C. §§ 157(c)(1) and 1334(a) – (b), for the same reason as stated in paragraph 4 above

3      and because this Complaint hinges upon both the existence of and the effects of the discharge order in the

4      above-referenced bankruptcy case. This adversary proceeding is commenced pursuant to Rule 7014(a)(1)

5      of the Bankruptcy Procedure.

6             6.      Venue is proper before this Court pursuant to 28 U.S.C. § 1409.

7             7.      The Court has personal jurisdiction over the Third-Party Defendants.

8                                            GENERAL ALLEGATIONS

9             8.      On or about May 14, 2020, CenturyTel Service Group, LLC, AllianceOne, and TPUSA

10     executed Amendment No. 2 to Statement of Work No. PRA1351.SS10 (“Amendment No. 2”),

11     Amendment No. 2 being “subject to the terms of the Agreement No. PRA1351.0 entered into November

12     2, 2006, as amended (the “Agreement”),” Amendment No. 2 attached hereto as Exhibit A and incorporated

13     herein by reference.

14            9.      Section II., titled “Amendment,” at paragraph G., all of Amendment No. 2, requires, among

15     other terms and conditions, that “Supplier,” which includes AllianceOne and TPUSA combined, “[W]ill

16     indemnify CenturyLink for all costs, liabilities or expenses, including reasonable attorneys’ fees and costs,

17     relating to any third-party claim based on, or relating to, any actual or alleged violations (as manifested in

18     the form of CenturyLink’s receipt of a claim including, without limitation, a demand letter) by

19     CenturyLink, through acts or omissions by Supplier on CenturyLink’s behalf, of applicable laws, rules,

20     regulations or orders (which, for the avoidance of doubt, includes any actual or alleged violations arising

21     out of or relating to any acts or omissions of Supplier).” (Ex. A).

22            10.     Section II., titled “Amendment,” at paragraph G., all of Amendment No. 2, further states

23     that, “Supplier will, at its option, settle or defend the claim using its own counsel and at its own expense

24     (the responsibility for all expenses incurred related to the defense and any settlement of the claim will be

25     exclusively borne by Supplier effective from CenturyLink’s tendering of the claim to Supplier).” (Id.)

26     The same further states that, “If CenturyLink is forced to initiate a defense of a claim due to Supplier’s
                                                                                       Perkins Coie LLP
                                                                                 1120 N.W. Couch Street, 10th Floor
PAGE   2-   THIRD PARTY COMPLAINT OF                                                 Portland, OR 97209-4128
            CENTURYLINK, INC.                                                          Phone: 503.727.2000
                                                                                        Fax: 503.727.2222
                                    Case 20-06050-tmr        Doc 1     Filed 09/29/20
1      failure to defend or settle the claim in accordance with this paragraph, and at any time thereafter

2      CenturyLink agrees to tender the ongoing defense of and/or efforts to settle the claim to Supplier, Supplier

3      will reimburse CenturyLink on demand for all costs, liabilities or expenses, including reasonable

4      attorneys’ fees (as described in reasonably detailed invoices supplied to Supplier) and costs, incurred by

5      CenturyLink in defending the claim prior to Supplier assuming the ongoing defense of and/or settlement

6      efforts.” (Id.).

7              11.        The Agreement incorporated within Amendment No. 2, at paragraph 20, states that,

8      “Supplier represents and warrants that: . . . All Services performed under this MSA will be performed in

9      a professional and workmanlike manner, consistent with industry standards; [and] . . . All Services will

10     conform to the requirements and Specifications, and will be free from deficiencies and defects in materials,

11     workmanship, design and/or performance . . . .”

12             12.        The Agreement, at paragraph 38, states that, “This MSA will be governed by the laws of

13     the State of Colorado without reference to its choice of law rules.”

14             13.         On July 1, 2020, the above-referenced debtor, Jacob Joel Moon (“Moon”), filed a

15     Contempt Motion (“Contempt Motion”) [Dkt. No. 27], seeking “a contempt order against CenturyLink,

16     Inc.,” alleging that CenturyLink, Inc. attempted to collect a debt of Moon’s previously discharged in

17     December 2017 in the above-referenced bankruptcy case, all through a series of phone calls.

18             14.        On July 14, 2020, CenturyLink filed its Motion to Dismiss, Motion for More Definite

19     Statement, Pursuant to Fed. R. Civ. P. 12(b)(6), 12(e) [Dkt. No. 29], the Court, on August 18, 2020,

20     entering the Order Denying Motion to Dismiss and Granting Motion for More Definite Statement [Dkt.

21     No. 41].

22             15.        On September 1, 2020, Moon filed his First Amended Contempt Motion [Dkt. No. 45].

23             16.        On September 15, 2020, CenturyLink filed its Objection to First Amended Contempt

24     Motion [Dkt. No. 48], attached hereto as Exhibit B and incorporated herein by reference, stating, among

25     other defenses, that, “Moon’s missed or unanswered calls of unknown content from the phone number of

26     844-212-0179 was from a phone number that CenturyLink traced to TPUSA, Inc. (dba Teleperformance
                                                                                      Perkins Coie LLP
                                                                                1120 N.W. Couch Street, 10th Floor
PAGE   3-   THIRD PARTY COMPLAINT OF                                                Portland, OR 97209-4128
            CENTURYLINK, INC.                                                         Phone: 503.727.2000
                                                                                       Fax: 503.727.2222
                                      Case 20-06050-tmr      Doc 1    Filed 09/29/20
1      USA) and AllianceOne Receivables Management, Inc., an independent contractor that is not a parent,

2      affiliate, or subsidiary of CenturyLink.”

3             17.     Furthermore, between August 13, 2020 and September 16, 2020, CenturyLink has provided

4      Moon, under reservation of rights, two rounds of responses to requests for admission in which

5      CenturyLink detailed that Moon’s missed or unanswered calls of unknown content from the phone number

6      of 844-212-0179 was from a phone number that CenturyLink traced to TPUSA and AllianceOne.

7             18.     Also, between August 19, 2020 and August 25, 2020, CenturyLink and Moon have been

8      engaged in motion practice regarding discovery, with Moon filing his Motion to Compel [Dkt. No. 42],

9      forcing CenturyLink to file its Response to Motion to Compel; Request for Protective Order [Dkt. No.

10     44], CenturyLink stating, among other things, that Moon has engaged in premature discovery per LBR

11     7026-1(a)(1) given the lack of any Rule 26 conference, scheduling conference, or scheduling order to

12     present.

13            19.     Ultimately, based upon information and belief as a result of CenturyLink’s investigation,

14     CenturyLink believes that the Third-Party Defendants independently made the alleged calls to Moon that

15     form the basis for Moon’s First Amended Contempt Motion, including to the extent the alleged calls

16     would constitute a violation of Moon’s discharge order.

17            20.     Between July 27, 2020 and the present, CenturyLink and the Third-Party Defendants have

18     been in regular e-mail and phone contact, during which CenturyLink timely and in conformance with

19     Amendment No. 2 tendered this matter to the Third-Party Defendants.

20            21.     The Third-Party Defendants have failed to accept tender of this matter or defend or

21     indemnify CenturyLink as required under Amendment No. 2, also constituting a breach of Amendment

22     No. 2, further causing a breach of the duty of good faith and fair dealing, all by the Third-Party Defendants,

23     jointly and severally, causing CenturyLink present and future damages, including but not limited to the

24     incurring of attorney’s fees, court costs, and other expenses in the defense of the matter that resulted from

25     the “acts or omissions by Supplier.” (Ex. A, Section II., titled “Amendment,” at paragraph G.)

26
                                                                                       Perkins Coie LLP
                                                                                 1120 N.W. Couch Street, 10th Floor
PAGE   4-   THIRD PARTY COMPLAINT OF                                                 Portland, OR 97209-4128
            CENTURYLINK, INC.                                                          Phone: 503.727.2000
                                                                                        Fax: 503.727.2222
                                    Case 20-06050-tmr        Doc 1     Filed 09/29/20
1                22.   Furthermore, to the extent Moon proves his claims, the Third-Party Defendants have,

2      jointly and severally, breached the warranties provided in the Agreement, and are also liable to

3      CenturyLink for contribution.

4                                       COUNT I: BREACH OF CONTRACT

5                23.   CenturyLink hereby re-alleges and incorporates the preceding allegations as if fully alleged

6      herein.

7                24.   CenturyLink’s affiliate, CenturyTel Service Group, LLC, and the Third-Party Defendants

8      entered into Amendment No. 2, a valid and enforceable agreement.

9                25.   CenturyLink, including its affiliate CenturyTel Service Group, LLC, fully and timely

10     performed the obligations under Amendment No. 2, including by tendering this matter to the Third-Party

11     Defendants and regularly providing information and updates to the Third-Party Defendants thereafter.

12               26.   The Third-Party Defendants, jointly and severally, breached Amendment No. 2 by, without

13     limitation, failing to accept tender, failing to defend CenturyLink at the cost of the Third-Party Defendants,

14     and/or failing to indemnify CenturyLink for the attorney’s fees, costs, and expenses incurred by

15     CenturyLink in this matter, all as further required by Amendment No. 2.

16               27.   As a direct and proximate result of the Third-Party Defendants’ breach of Amendment No.

17     2, CenturyLink has suffered damages, including to the present, attorney’s fees, court costs, and other

18     expenses in the defense of the matter, in addition to future attorney’s fees, court costs, other expenses, and

19     any damages payable to Moon, all in an amount to be determined at trial.

20                                        COUNT II: INDEMNIFICATION

21               28.   CenturyLink hereby re-alleges and incorporates the preceding allegations as if fully alleged

22     herein.

23               29.   CenturyLink’s affiliate, CenturyTel Service Group, LLC, and the Third-Party Defendants

24     entered into Amendment No. 2.

25               30.   Amendment No. 2, at Section II., titled “Amendment,” at paragraph G., contains an

26     indemnification clause that requires, among other indemnification duties, that the Third-Party Defendants,
                                                                                       Perkins Coie LLP
                                                                                 1120 N.W. Couch Street, 10th Floor
PAGE   5-   THIRD PARTY COMPLAINT OF                                                 Portland, OR 97209-4128
            CENTURYLINK, INC.                                                          Phone: 503.727.2000
                                                                                        Fax: 503.727.2222
                                    Case 20-06050-tmr        Doc 1     Filed 09/29/20
1      “[W]ill indemnify CenturyLink for all costs, liabilities or expenses, including reasonable attorneys’ fees

2      and costs, relating to any third-party claim based on, or relating to, any actual or alleged violations (as

3      manifested in the form of CenturyLink’s receipt of a claim including, without limitation, a demand letter)

4      by CenturyLink, through acts or omissions by Supplier on CenturyLink’s behalf, of applicable laws, rules,

5      regulations or orders (which, for the avoidance of doubt, includes any actual or alleged violations arising

6      out of or relating to any acts or omissions of Supplier).”

7                31.   CenturyLink, including its affiliate CenturyTel Service Group, LLC, fully and timely

8      performed the obligations under Amendment No. 2, including by tendering this matter to the Third-Party

9      Defendants and regularly providing information and updates to the Third-Party Defendants thereafter.

10               32.   The Third-Party Defendants, jointly and severally, have failed to accept tender, failed to

11     defend CenturyLink at the cost of the Third-Party Defendants, and/or failed to indemnify CenturyLink for

12     the attorney’s fees, costs, and expenses incurred by CenturyLink in this matter, all as further required by

13     Amendment No. 2.

14               33.   As a direct and proximate result, CenturyLink has suffered damages, including to the

15     present, attorney’s fees, court costs, and other expenses in the defense of the matter, and in addition will

16     suffer future damages in the form of attorney’s fees, court costs, other expenses, and any damages payable

17     to Moon, all in an amount to be determined at trial, all which the Third-Party Defendants are required to

18     indemnify CenturyLink for.

19                                    COUNT III: BREACH OF WARRANTY

20               34.   CenturyLink hereby re-alleges and incorporates the preceding allegations as if fully alleged

21     herein.

22               35.   The Third-Party Defendants, jointly and severally, warranted through the Agreement,

23     which is incorporated into Amendment No. 2, that, “Supplier represents and warrants that: . . . All Services

24     performed under this MSA will be performed in a professional and workmanlike manner, consistent with

25     industry standards; [and] . . . All Services will conform to the requirements and Specifications, and will

26     be free from deficiencies and defects in materials, workmanship, design and/or performance . . . .”
                                                                                      Perkins Coie LLP
                                                                                1120 N.W. Couch Street, 10th Floor
PAGE   6-   THIRD PARTY COMPLAINT OF                                                Portland, OR 97209-4128
            CENTURYLINK, INC.                                                         Phone: 503.727.2000
                                                                                       Fax: 503.727.2222
                                    Case 20-06050-tmr        Doc 1    Filed 09/29/20
1                36.   With regard to violations of discharge orders, as alleged by Moon in Moon’s First

2      Amended Contempt Motion, the United States Bankruptcy Code at 11 U.S.C. § 524 establishes the

3      standard of the professional and workmanlike manner, consistent with industry standards, by which the

4      Third-Party Defendants must comply regarding discharge orders and the provisioning of the services in

5      Amendment No. 2 and the Agreement.

6                37.   CenturyLink, including CenturyTel Service Group, LLC, are entities reasonably expected

7      to benefit from and be affected by the services warranted in the Agreement and Amendment No. 2.

8                38.   The services that the Third-Party Defendants jointly and severally provided CenturyTel

9      Service Group, LLC, an affiliate of CenturyLink, Inc., to the extent any of Moon’s claims are proven,

10     were not as expressly warranted.

11               39.   The Third-Party Defendants jointly and severally breaching the warranty directly and

12     proximately caused damages to CenturyLink, including to the present, attorney’s fees, court costs, and

13     other expenses in the defense of the matter, and in addition any future damages in the form of attorney’s

14     fees, court costs, other expenses, and any damages payable to Moon, all in an amount to be determined at

15     trial, that CenturyLink suffers.

16               40.   CenturyLink, within a reasonable time after CenturyLink discovered or should have

17     discovered the breach of warranty, notified the Third-Party Defendants of the breach.

18               COUNT IV: BREACH OF COVENANT OF GOOD FAITH AND FAIR DEALING

19               41.   CenturyLink hereby re-alleges and incorporates the preceding allegations as if fully alleged

20     herein.

21               42.   Under Colorado law, the covenant of good faith and fair dealing is implied into

22     Amendment No. 2 and the Agreement.

23               43.   With regard to violations of discharge orders, as alleged by Moon in Moon’s First

24     Amended Contempt Motion, the United States Bankruptcy Code at 11 U.S.C. § 524 establishes the

25     standard of care by which the Third-Party Defendants must comply regarding discharge orders and the

26     provisioning of the services in Amendment No. 2 and the Agreement.
                                                                                      Perkins Coie LLP
                                                                                1120 N.W. Couch Street, 10th Floor
PAGE   7-   THIRD PARTY COMPLAINT OF                                                Portland, OR 97209-4128
            CENTURYLINK, INC.                                                         Phone: 503.727.2000
                                                                                       Fax: 503.727.2222
                                    Case 20-06050-tmr       Doc 1     Filed 09/29/20
1                44.   The Third-Party Defendants, jointly and severally, breached the covenant of good faith and

2      fair dealing by, without limitation, failing to accept tender, failing to defend CenturyLink at the cost of

3      the Third-Party Defendants, and/or failing to indemnify CenturyLink for the attorney’s fees, costs, and

4      expenses incurred by CenturyLink in this matter, all as further required by Amendment No. 2.

5                45.   The Third-Party Defendants, jointly and severally, further breached the covenant of good

6      faith and fair dealing by, without limitation, breaching the warranty within the Agreement as plead above,

7      also by failing to abide by the discharge orders and 11 U.S.C. § 524, to the extent Moon proves his claims.

8                46.   As a direct and proximate result, CenturyLink has suffered damages, including to the

9      present, attorney’s fees, court costs, and other expenses in the defense of the matter, and in addition will

10     suffer future damages in the form of attorney’s fees, court costs, other expenses, and any damages payable

11     to Moon, all in an amount to be determined at trial.

12                                           COUNT V: CONTRIBUTION

13               47.   CenturyLink hereby re-alleges and incorporates the preceding allegations as if fully alleged

14     herein.

15               48.   Moon seeks to recover damages from CenturyLink for the alleged calls plead in Moon’s

16     First Amended Contempt Motion.

17               49.   The Third-Party Defendants, jointly and severally, owed a duty of care to CenturyLink,

18     including contractually through the Agreement, which is incorporated into Amendment No. 2, the

19     Agreement detailing the duty of care at paragraph 20, stating that, “Supplier represents and warrants that:

20     . . . All Services performed under this MSA will be performed in a professional and workmanlike manner,

21     consistent with industry standards; [and] . . . All Services will conform to the requirements and

22     Specifications, and will be free from deficiencies and defects in materials, workmanship, design and/or

23     performance . . . .”

24               50.   Further, the Third-Party Defendants, jointly and severally, in Section II., titled

25     “Amendment,” at paragraph G., all of Amendment No. 2, committed to indemnifying CenturyLink for

26     “all costs, liabilities or expenses, including reasonable attorneys’ fees and costs, relating to any third-party
                                                                                        Perkins Coie LLP
                                                                                  1120 N.W. Couch Street, 10th Floor
PAGE   8-   THIRD PARTY COMPLAINT OF                                                  Portland, OR 97209-4128
            CENTURYLINK, INC.                                                           Phone: 503.727.2000
                                                                                         Fax: 503.727.2222
                                    Case 20-06050-tmr         Doc 1     Filed 09/29/20
1      claim based on, or relating to, any actual or alleged violations . . . by CenturyLink, through acts or

2      omissions by Supplier on CenturyLink’s behalf, of applicable laws, rules, regulations or orders . . . .” (Ex.

3      A) (emphasis added).

4              51.     With regard to violations of discharge orders, as alleged by Moon in Moon’s First

5      Amended Contempt Motion, the United States Bankruptcy Code at 11 U.S.C. § 524 establishes the

6      standard of the professional and workmanlike manner, consistent with industry standards, by which the

7      Third-Party Defendants must comply regarding discharge orders and the provisions of the services in

8      Amendment No. 2 and the Agreement.

9              52.     To the extent any of Moon’s claims are proven against CenturyLink, CenturyLink has

10     incurred, and will occur in the future, damages, including to the present, attorney’s fees, court costs, and

11     other expenses in the defense of the matter, and in addition will suffer future damages in the form of

12     attorney’s fees, court costs, other expenses, and any damages payable to Moon, all in an amount to be

13     determined at trial, all which the Third-Party Defendants are responsible for.

14             53.     In resolving Moon’s claims, CenturyLink will have paid, or will pay, more than its

15     respective share of liability.

16             54.     To the extent any of Moon’s claims are proven, each Third-Party Defendant, jointly and

17     severally, is responsible for paying CenturyLink their proportionate share of damages that are attributable

18     to the Third-Party Defendants’, jointly and severally, actions regarding their failure to comply with

19     applicable orders, breaching Amendment No. 2 and the Agreement as plead above, breaching the warranty

20     within the Agreement as plead above, failing to indemnify CenturyLink under Amendment No. 2 as plead

21     above, and/or breaching the covenant of good faith and fair dealing as plead above.

22

23                                               PRAYER FOR RELIEF

24             WHEREFORE, CenturyLink prays that judgment be entered in its favor and against the Third-

25     Party Defendants:

26
                                                                                      Perkins Coie LLP
                                                                                1120 N.W. Couch Street, 10th Floor
PAGE   9-   THIRD PARTY COMPLAINT OF                                                Portland, OR 97209-4128
            CENTURYLINK, INC.                                                         Phone: 503.727.2000
                                                                                       Fax: 503.727.2222
                                        Case 20-06050-tmr    Doc 1    Filed 09/29/20
1             1.      Awarding CenturyLink monetary damages from the Third-Party Defendants, jointly and

2      severally, for the Third-Party Defendants’ breaches of contract, indemnification duties, breaches of

3      warranty, breaches of the covenant of good faith and fair dealing, and contribution;

4             2.      Awarding reasonable attorney’s fees and costs, including pursuant to the indemnification

5      terms in Amendment No. 2 and any other terms or conditions of the Agreement or Amendment No. 2;

6             3.      Awarding pre- and post-judgment interest; and

7             4.      Awarding CenturyLink such other relief as the Court deems just and proper.

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                                    Perkins Coie LLP
                                                                              1120 N.W. Couch Street, 10th Floor
PAGE   10- THIRD PARTY COMPLAINT OF
                                                                                  Portland, OR 97209-4128
           CENTURYLINK, INC.                                                        Phone: 503.727.2000
                                                                                     Fax: 503.727.2222
                                   Case 20-06050-tmr       Doc 1    Filed 09/29/20
1
       DATED: September 29, 2020                 PERKINS COIE LLP
2

3                                                By: /s/ Douglas R. Pahl
                                                     Douglas R. Pahl, OR Bar No. 950476
4                                                    DPahl@perkinscoie.com
                                                     1120 N.W. Couch Street, 10th Floor
5                                                    Portland, OR 97209-4128
                                                     Telephone: 503.727.2000
6                                                    Facsimile: 503.727.2222
7                                                    Edwin H. Caldie, MN Bar No. 0388930
                                                     ed.caldie@stinson.com
8
                                                     STINSON LLP
9                                                    50 S 6th St, Suite 2600
                                                     Minneapolis, MN 55402
10                                                   Telephone: (612) 335-1500
                                                     Facsimile: (612) 335-1657
11
                                                     Lucas L. Schneider, CO Bar No. 48125 Admitted
12
                                                     pro hac vice in Case No. 17-62772-tmr7
13                                                   lucas.schneider@stinson.com
                                                     STINSON LLP
14                                                   1050 17th Street, Suite 2400
                                                     Denver, CO 80265
15                                                   Telephone: (303) 376-8414
                                                     Facsimile: (612) 335-1657
16

17                                                   Blake Mark-Dias, OR Bar No. 030327 Admission
                                                     pending
18                                                   William R. Squires III, OR Bar No. 102366
                                                     Admission pending
19                                                   CORR CRONIN LLP
20
                                                     1001 Fourth Avenue, Suite 3900
                                                     Seattle, Washington 98154-1051
21                                                   Telephone: (206) 625-8600
                                                     Facsimile: (206) 625-0900
22
                                                 Attorneys for Third-Party Plaintiff
23                                               CenturyLink, Inc.
24

25

26
                                                                            Perkins Coie LLP
                                                                      1120 N.W. Couch Street, 10th Floor
PAGE   11- THIRD PARTY COMPLAINT OF
                                                                          Portland, OR 97209-4128
           CENTURYLINK, INC.                                                Phone: 503.727.2000
                                                                             Fax: 503.727.2222
                             Case 20-06050-tmr     Doc 1    Filed 09/29/20
